Exhibit 10.15
10.15 Corn Kernels Purchase Agreement with Zhongjiao Grain and Oil Storage
Center, Qingdao Tariff-free Area
Party A: Zhongjiao Grain and Oil Storage Center, Qingdao Tariff-free Area
Party B: Shandong Xiangrui Pharmacy Co., Ltd.

•  
General Information

  •  
Pursuant to the contract entered on May 6, 2011, Party B will buy corn kernels
of 7236.442 tons from Party A.
    •  
The price varies from RMB 2,330 to RMB 2,270 per ton.

•  
Headlines of the articles omitted

  •  
Delivery Date
    •  
Validity, Modification and Termination of Contract
    •  
Dispute Settlement
    •  
Breach of the Agreement
    •  
Miscellaneous

 

 